RBC Capital Markets® Filed Pursuant to Rule 424(b)(2) Registration Statement No. 333-171806 Pricing Supplement Dated March 28, 2011 to the Product Prospectus Supplement FIN-1 Dated January 28, 2011, Prospectus Dated January 28, 2011, and Prospectus Supplement Dated January 28, 2011 Inflation Linked Notes, Due March 31, 2021 Royal Bank of Canada Royal Bank of Canada is offering the Inflation Linked Notes (the “Notes”) described below. The CUSIP number for the Notes is 78008KN33. The Notes will accrue interest at the following rates during the indicated year of their term: · Year 1: 3.00% per annum · Years 2-10: Reference Rate +1.00% per annum, subject to a floor of 0.00% and a cap of 7.00% The Reference Rate will equal: (CPIt – CPIt-12) / CPIt-12 where, · CPIt CPI for the third month prior to the calendar month in which the applicable Interest Payment Date (as defined below) occurs, which we refer to as the “Reference Month”; and · CPIt–12 CPI for the twelfth month prior to the applicable Reference Month. We will pay interest on the Notes monthly, on the last day of each month (each an “Interest Payment Date”), commencing on April 30, 2011. Any payments on the Notes are subject to our credit risk. The Notes will not be listed on any U.S. securities exchange. Investing in the Notes involves a number of risks. See “Risk Factors” beginning on page 1 of the prospectus supplement dated January 28, 2011, “Additional Risk Factors Specific to the Notes” beginning on page PS-5 of the product prospectus supplement FIN-1 dated January 28, 2011 and “Additional Risk Factors” on page P-5 of this pricing supplement. The Notes will not constitute deposits insured by the Canada Deposit Insurance Corporation, the U.S. Federal Deposit Insurance Corporation (the “FDIC”) or any other Canadian or U.S. government agency or instrumentality. Neither the Securities and Exchange Commission (the “SEC”) nor any state securities commission has approved or disapproved of these securities or determined that this pricing supplement is truthful or complete. Any representation to the contrary is a criminal offense. RBC Capital Markets, LLC offered the Notes at varying public offering prices related to prevailing market prices, and will purchase the Notes from us on the Issue Date at a purchase price equal to 98% of the principal amount. To the extent that the total aggregate principal amount of the Notes being offered by this pricing supplement is not purchased by investors in the offering, one or more of our affiliates may purchase the unsold portion. However, our affiliates will not purchase more than 15% of the principal amount of the Notes. We will deliver the Notes in book-entry only form through the facilities of The Depository Trust Company on or about March 31, 2011, against payment in immediately available funds. RBC Capital Markets, LLC Inflation Linked Notes, Due March 31, 2021 SUMMARY The information in this “Summary” section is qualified by the more detailed information set forth in this pricing supplement, the product prospectus supplement FIN-1, the prospectus supplement, and the prospectus. Issuer: Royal Bank of Canada (“Royal Bank”) Issue: Senior Global Medium-Term Notes, Series E Underwriter: RBC Capital Markets, LLC Currency: U.S. Dollars Minimum Investment: $1,000 and minimum denominations of $1,000 in excess of $1,000 Pricing Date: March 28, 2011 Issue Date: March 31, 2011 Maturity Date: March 31, 2021 CUSIP: 78008KN33 Type of Note: Fixed-to-Floating Rate Note Interest Rate:
